Exhibit 10.3
CIRRUS LOGIC, INC.
2006 STOCK INCENTIVE PLAN
STOCK OPTION AGREEMENT
     This Stock Option Agreement (this “Agreement”) is made and entered into as
of the Date of Grant set forth in the related Notice of Grant of Stock Option
(“Notice of Grant”) by and between Cirrus Logic, Inc., a Delaware corporation
(the “Company”), and you as the Holder named in the Notice of Grant (“Holder”):
     WHEREAS, the Company, in order to induce you to enter into and/or continue
in service to the Company or its Affiliates in the capacity of Employee,
Consultant, or Director, as applicable (“Service”) and to materially contribute
to the success of the Company, agrees to grant you an option to acquire an
interest in the Company through the purchase of shares of common stock of the
Company;
     WHEREAS, the Company adopted the Cirrus Logic, Inc. 2006 Stock Incentive
Plan, as it may be amended from time to time (the “Plan”), under which the
Company is authorized to grant stock options to certain employees and service
providers of the Company and its Affiliates;
     WHEREAS, a copy of the Plan has been furnished to you and shall be deemed a
part of this Agreement as if fully set forth herein and terms capitalized but
not defined herein shall have the meaning set forth in the Plan; and
     WHEREAS, you desire to accept the option created pursuant to this
Agreement.
     NOW, THEREFORE, in consideration of the mutual covenants set forth herein
and for other valuable consideration hereinafter set forth, the parties agree as
follows:
     1. The Grant. Subject to the conditions set forth below, the Company hereby
grants to you, effective as of the Date of Grant set forth in the Notice of
Grant, as a matter of separate inducement and not in lieu of any salary or other
compensation for your services to the Company, the right and option to purchase
(the “Option”), in accordance with the terms and conditions set forth herein and
in the Plan, an aggregate of the number of shares of Common Stock set forth in
the Notice of Grant (the “Option Shares”), at the Exercise Price set forth in
the Notice of Grant (the “Exercise Price”).
     2. Exercise.
          (a) Subject to the relevant provisions and limitations contained
herein and in the Plan, you may exercise the Option to purchase all or a portion
of the applicable number of Vested Shares at any time prior to the termination
of the Option pursuant to this Agreement. Option Shares shall be deemed
“Nonvested Shares” unless and until they have become “Vested Shares” in
accordance with the vesting schedule set forth in the Notice of Grant, provided
that you remain in the Service of the Company or its Affiliates until the
applicable dates set forth therein. In no event shall you be entitled to
exercise the Option for any Nonvested Shares or for a fraction of a Vested
Share. For administrative or other reasons, the Company may from time to time
suspend the ability to exercise options for limited periods of time, and the
Committee may

 



--------------------------------------------------------------------------------



 



provide for reasonable limitations on the number of requested exercises during
any monthly or weekly period.
          (b) Any exercise of the Option by you shall be made by delivery to the
Company’s stock plan administrator of (i) a completed notice of exercise in such
form as may be prescribed by the Committee, which shall specify the number of
Option Shares in respect of which the Option is being exercised and such other
information and/or representations as may be required by the Committee, and
(ii) payment of the aggregate Exercise Price for the Option Shares purchased
pursuant to the exercise.
          (c) Payment of the Exercise Price may be made, at your election, with
the approval of the Company, (i) in cash, by certified or official bank check or
by wire transfer of immediately available funds, (ii) by delivery to the Company
of a number of shares of Common Stock having a Fair Market Value as of the date
of exercise equal to the Exercise Price (provided that such Common Stock used
for this purpose must have been held by you for such minimum period of time as
may be established from time to time by the Committee), (iii) through a
“cashless exercise” in accordance with a Company established policy or program
for the same, or (iv) any combination of the foregoing.
          (d) If you are on leave of absence for any reason, the Company may, in
its sole discretion, determine that you will be considered to still be in the
Service of the Company, provided that, except as otherwise determined by the
Committee, rights to the Option will be limited to the extent to which those
rights were earned or vested when the leave of absence began.
          (e) The Option shall in all events terminate at the close of business
on the Expiration Date set forth in the Notice of Grant (the “Expiration Date”).
     3. Effect of Termination of Service on Exercisability. Except as provided
in Sections 6 and 7, this Option may be exercised only while you remain in the
Service of the Company or any Affiliate and will terminate and cease to be
exercisable upon termination of your Service, except as follows:
          (a) Termination on Account of Disability. If your Service with the
Company or any Affiliate terminates by reason of disability (within the meaning
of section 22(e)(3) of the Code), this Option may be exercised by you (or your
estate or the person who acquires this Option by will or the laws of descent and
distribution or otherwise by reason of your death) at any time during the period
ending on the earlier to occur of (i) the date that is twelve (12) months
following such termination, or (ii) the Expiration Date, but only to the extent
this Option was exercisable for Vested Shares as of the date your Service so
terminates. You will not be considered to have terminated your Service by reason
of disability unless you furnish proof of such impairment sufficient to satisfy
the Committee in its discretion.
          (b) Termination on Account of Death. If your Service with the Company
or any Affiliate terminates by reason of your death, your estate, or the person
who acquires this Option by will or the laws of descent and distribution or
otherwise by reason of your death, may exercise this Option at any time during
the period ending on the earlier to occur of (i) the date

2



--------------------------------------------------------------------------------



 



that is twelve (12) months following your death, or (ii) the Expiration Date,
but only to the extent this Option was exercisable for Vested Shares as of the
date of your death.
          (c) Termination not for Cause. If your Service with the Company or any
Affiliate terminates for any reason other than as described in Sections 3(a) or
(b), unless such Service is terminated for Cause (as defined below), this Option
may be exercised by you at any time during the period ending on the earlier to
occur of (i) the date that is three (3) months following your termination, or
(ii) the Expiration Date, or by your estate (or the person who acquires this
Option by will or the laws of descent and distribution or otherwise by reason of
your death) during a period of twelve (12) months following your death if you
die during such three-month period, but in each such case only to the extent
this Option was exercisable for Vested Shares as of the date of your
termination. “Cause” means “cause” as defined in your employment agreement, if
any, with the Company or an Affiliate, or in the absence of such an agreement or
such a definition, “Cause” will mean a determination by the Committee that you
(A) have engaged in personal dishonesty, willful violation of any law, rule, or
regulation (other than minor traffic violations or similar offenses), or breach
of fiduciary duty involving personal profit, (B) have been convicted of, or
plead nolo contendere to, any felony or a crime involving moral turpitude,(C)
have engaged in negligence or willful misconduct in the performance of your
duties, including but not limited to willfully refusing without proper legal
reason to perform your duties and responsibilities, (D) have materially breached
any corporate policy or code of conduct established by the Company or any
Affiliate as such policies or codes may be adopted from time to time, (E) have
violated the terms of any confidentiality, nondisclosure, intellectual property,
nonsolicitation, noncompetition, proprietary information or inventions
agreement, or any other agreement between you and the Company or any Affiliate
related to your Service with the Company or any Affiliate, or (F) have engaged
in conduct that is likely to have a deleterious affect on the Company or any
Affiliate or their legitimate business interests, including but not limited to
their goodwill and public image. Your Service with the Company shall be deemed
to have been terminated for Cause effective as of your date of termination if
facts and circumstances are discovered after your Service has terminated that
would have justified a termination for Cause as of your date of termination.
     4. Non-Transferability. The Option, and any rights or interests therein,
may not be transferred in any manner except by will or the laws of descent and
distribution or to the extent approved by the Committee in accordance with the
terms of the Plan.
     5. Compliance with Securities Law. Notwithstanding any provision of this
Agreement to the contrary, the grant of the Option and the issuance of Common
Stock will be subject to compliance with all applicable requirements of federal,
state, and foreign securities laws and with the requirements of any stock
exchange or market system upon which the Common Stock may then be listed. The
Option may not be exercised if the issuance of shares of Common Stock upon
exercise would constitute a violation of any applicable federal, state, or
foreign securities laws or other law or regulations or the requirements of any
stock exchange or market system upon which the Common Stock may then be listed.
In addition, the Option may not be exercised unless (1) a registration statement
under the Securities Act of 1933, as amended (the “Act”), is at the time of
exercise of the Option in effect with respect to the shares issuable upon
exercise of the Option or (2) in the opinion of legal counsel to the Company,
the shares issuable upon exercise of the Option may be issued in accordance with
the terms of an applicable exemption from the registration requirements of the
Act. YOU ARE CAUTIONED THAT THE

3



--------------------------------------------------------------------------------



 



OPTION MAY NOT BE EXERCISED UNLESS THE FOREGOING CONDITIONS ARE SATISFIED.
ACCORDINGLY, YOU MAY NOT BE ABLE TO EXERCISE THE OPTION WHEN DESIRED EVEN THOUGH
THE OPTION IS VESTED. The inability of the Company to obtain from any regulatory
body having jurisdiction the authority, if any, deemed by the Company’s legal
counsel to be necessary to the lawful issuance and sale of any shares subject to
the Option will relieve the Company of any liability in respect of the failure
to issue or sell such shares as to which such requisite authority has not been
obtained. As a condition to the exercise of the Option, the Company may require
you to satisfy any qualifications that may be necessary or appropriate to
evidence compliance with any applicable law or regulation and to make any
representation or warranty with respect to such compliance as may be requested
by the Company.
     6. Extension if Exercise Prevented by Law. Notwithstanding Section 3, if
the exercise of the Option within the applicable time periods set forth in
Section 3 is prevented by the provisions of Section 5, the Option will remain
exercisable until 30 days after the date you are notified by the Company that
the Option is exercisable, but in any event no later than the Expiration Date.
The Company makes no representation as to the tax consequences of any such
delayed exercise. You should consult with your own tax advisor as to the tax
consequences of any such delayed exercise.
     7. Extension if You are Subject to Section 16(b). Notwithstanding
Section 3, if a sale within the applicable time periods set forth in Section 3
of shares acquired upon the exercise of the Option would subject you to suit
under Section 16(b) of the Securities Exchange Act of 1934, as amended, the
Option will remain exercisable until the earliest to occur of (1) the 10th day
following the date on which a sale of such shares by you would no longer be
subject to such suit, (2) the 190th day after your termination of Service with
the Company and any Affiliate, or (3) the Expiration Date. The Company makes no
representation as to the tax consequences of any such delayed exercise. You
should consult with your own tax advisor as to the tax consequences of any such
delayed exercise.
     8. Withholding Taxes. The Committee may, in its discretion, require you to
pay to the Company at the time of the exercise of an Option or thereafter, the
amount that the Committee deems necessary to satisfy the Company’s current or
future obligation to withhold federal, state or local income or other taxes that
you incur by exercising an Option. In connection with such an event requiring
tax withholding, you may (a) direct the Company to withhold from the shares of
Common Stock to be issued to you the number of shares necessary to satisfy the
Company’s obligation to withhold taxes, that determination to be based on the
shares’ Fair Market Value as of the date of exercise; (b) deliver to the Company
sufficient shares of Common Stock (based upon the Fair Market Value as of the
date of such delivery) to satisfy the Company’s tax withholding obligation; or
(c) deliver sufficient cash to the Company to satisfy its tax withholding
obligations. If you elect to use a Common Stock withholding feature you must
make the election at the time and in the manner that the Committee prescribes.
The Committee may, at its sole option, deny your request to satisfy withholding
obligations through shares of Common Stock instead of cash. In the event the
Committee subsequently determines that the aggregate Fair Market Value (as
determined above) of any shares of Common Stock withheld or delivered as payment
of any tax withholding obligation is insufficient to discharge that tax
withholding obligation, then you shall pay to the Company, immediately upon the

4



--------------------------------------------------------------------------------



 



Committee’s request, the amount of that deficiency in the form of payment
requested by the Committee.
     9. Status of Common Stock. With respect to the status of the Common Stock,
at the time of execution of this Agreement you understand and agree to all of
the following:
          (a) You agree that the shares of Common Stock that you may acquire by
exercising this Option will not be sold or otherwise disposed of in any manner
that would constitute a violation of any applicable securities laws, whether
federal or state. You also agree that the certificates representing the shares
of Common Stock purchased under this Option may bear such legend or legends as
the Committee deems appropriate to assure compliance with applicable securities
laws.
          (b) You agree that (1) the Company may refuse to register the transfer
of the shares of Common Stock purchased under this Option on the stock transfer
records of the Company if such proposed transfer would in the opinion of counsel
satisfactory to the Company constitute a violation of any applicable securities
law and (2) the Company may give related instructions to its transfer agent, if
any, to stop registration of the transfer of the shares of Common Stock
purchased under this Option.
     10. Notice of Sales Upon Disqualifying Disposition of ISO. If the Option is
designated as an Incentive Stock Option in the Notice of Grant, you must comply
with the provisions of this Section. You must promptly notify the Company in
writing if you dispose of any of the shares acquired pursuant to the Option
within one year after the date you exercise all or part of the Option or within
two years after the Date of Grant. Until such time as you dispose of such shares
in a manner consistent with the provisions of this Agreement, unless otherwise
expressly authorized by the Company, you must hold all shares acquired pursuant
to the Option in your name (and not in the name of any nominee) for the one-year
period immediately after the exercise of the Option and the two-year period
immediately after the Date of Grant. At any time during the one-year or two-year
periods set forth above, the Company may place a legend on any certificate
representing shares acquired pursuant to the Option requesting the transfer
agent for the Company’s stock to notify the Company of any such transfers. Your
obligation to notify the Company of any such transfer will continue
notwithstanding that a legend has been placed on the certificate pursuant to the
preceding sentence.
     11. Right to Terminate Services. Nothing contained in this Agreement shall
confer upon you the right to continue in the employ of or performing services
for the Company or any Affiliate, or interfere in any way with the rights of the
Company or any Affiliate to terminate your employment or service relationship at
any time.
     12. Furnish Information. You agree to furnish to the Company all
information requested by the Company to enable it to comply with any reporting
or other requirement imposed upon the Company by or under any applicable statute
or regulation. You further agree to notify the Company upon any change in the
residence address indicated on the Notice of Grant.
     13. Dispute Resolution. The provisions of this Section shall be the
exclusive means of resolving disputes arising out of or relating to the Notice
of Grant, the Plan, the Option and

5



--------------------------------------------------------------------------------



 



this Agreement. The Company, you, and your assignees pursuant to Sections 3 and
4 (the “parties”) shall attempt in good faith to resolve any disputes arising
out of or relating to the Notice of Grant, the Plan, the Option and this
Agreement by negotiation between individuals who have authority to settle the
controversy. Negotiations shall be commenced by either party by notice of a
written statement of the party’s position and the name and title of the
individual who will represent the party. Within thirty (30) days of the written
notification, the parties shall meet at a mutually acceptable time and place,
and thereafter as often as they reasonably deem necessary, to resolve the
dispute.
     Any controversy, dispute or claim that has not been settled by negotiation
within thirty (30) days of the written notification as set forth above shall be
finally settled by arbitration under the Commercial Arbitration Rules of the
American Arbitration Association (“AAA”) by three arbitrators. In such event,
the claimant will deliver a written notice to the respondent(s) and the AAA
initiating arbitration and naming an arbitrator. Within twenty (20) days after
receipt of such arbitration notice, the respondent(s) shall name an arbitrator.
Within twenty (20) days from the naming of the two arbitrators, the two
arbitrators shall name a third arbitrator. If there are multiple claimants
and/or multiple respondents, all claimants and/or all respondents shall attempt
to agree upon naming their respective arbitrator. If the claimants or
respondents, as the case may be, fail to name their respective arbitrator, or if
the two arbitrators fail to name a third arbitrator, or if within twenty
(20) days after any arbitrator shall resign or otherwise cease to serve as such
a replacement arbitrator is not named by the party that originally named such
arbitrator, such arbitrator as to which agreement cannot be reached or as to
which a timely appointment is not made shall be named by the AAA. The place of
arbitration shall be Austin, Texas. The award of the arbitrators may be entered
in any court of competent jurisdiction. The costs of the arbitration shall be
shared by the disputing parties equally. Notwithstanding anything to the
contrary herein, the arbitrators shall not award nor shall the Company have any
liability for any consequential, punitive, special, incidental, indirect or
similar damages.
     14. Notices. Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery or upon
deposit in the United States mail by certified mail (if the parties are in the
United States) or upon deposit for delivery by an internationally recognized
express mail courier service (for international delivery of notice), with
postage and fees prepaid, addressed to the other party at its address as such
party may designate in writing from time to time to the other party.
     15. No Liability for Good Faith Determinations. The Company and the members
of the Committee and the Board shall not be liable for any act, omission or
determination taken or made in good faith with respect to this Agreement or the
Option granted hereunder.
     16. Execution of Receipts and Releases. Any payment of cash or any issuance
or transfer of shares of Common Stock or other property to you, or to your legal
representative, heir, legatee or distributee, in accordance with the provisions
hereof, shall, to the extent thereof, be in full satisfaction of all claims of
such persons hereunder. The Company may require you or your legal
representative, heir, legatee or distributee, as a condition precedent to such
payment or issuance, to execute a release and receipt therefore in such form as
it shall determine.
     17. No Guarantee of Interests. The Board and the Company do not guarantee
the Common Stock of the Company from loss or depreciation.

6



--------------------------------------------------------------------------------



 



     18. Company Records. Records of the Company regarding your Service and
other matters shall be conclusive for all purposes hereunder, unless determined
by the Company to be incorrect.
     19. Successors. This Agreement shall be binding upon you, your legal
representatives, heirs, legatees and distributees, and upon the Company, its
successors and assigns.
     20. Severability. If any provision of this Agreement is held to be illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions hereof, but such provision shall be fully severable and
this Agreement shall be construed and enforced as if the illegal or invalid
provision had never been included herein.
     21. Headings. The titles and headings of paragraphs are included for
convenience of reference only and are not to be considered in construction of
the provisions hereof.
     22. Governing Law. All questions arising with respect to the provisions of
this Agreement shall be determined by application of the laws of the State of
Delaware, without giving any effect to any conflict of law provisions thereof,
except to the extent Delaware law is preempted by federal law. The obligation of
the Company to sell and deliver Common Stock hereunder is subject to applicable
laws and to the approval of any governmental authority required in connection
with the authorization, issuance, sale, or delivery of such Common Stock.
     23. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to the Option granted under the Plan or future
options that may be granted under the Plan by electronic means or to request
your consent to participate in the Plan by electronic means. You hereby consent
to receive such documents by electronic delivery and, if requested, to agree to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company.
     24. Word Usage. Words used in the masculine shall apply to the feminine
where applicable, and wherever the context of this Agreement dictates, the
plural shall be read as the singular and the singular as the plural.
     25. Miscellaneous.
          (a) This Agreement is subject to all the terms, conditions,
limitations and restrictions contained in the Plan. In the event of any conflict
or inconsistency between the terms hereof and the terms of the Plan, the terms
of the Plan shall be controlling.
          (b) The Option may be amended by the Board or by the Committee at any
time (i) if the Board or the Committee determines, in its sole discretion, that
amendment is necessary or advisable in light of any addition to or change in any
federal or state, tax or securities law or other law or regulation, which change
occurs after the Date of Grant and by its terms applies to the Option; or
(ii) other than in the circumstances described in clause (i) or provided in the
Plan, with your consent.
          (c) If this Option is designated as an Incentive Stock Option in the
Notice of Grant, then in the event the Option Shares (and all other options
granted to you by the Company

7



--------------------------------------------------------------------------------



 



or any parent of the Company or subsidiary that are designated as incentive
stock options within the meaning of section 422 of the Code) that first become
exercisable in any calendar year have an aggregate fair market value (determined
for each Option Share as of the Date of Grant) that exceeds $100,000, the Option
Shares in excess of $100,000 shall be treated as subject to a Nonstatutory Stock
Option.
     By your signature below, or by your electronic acceptance of this
Agreement, you agree to all the terms and conditions of the Option, the Plan,
and this Agreement. You acknowledge that you have had the opportunity to review
the Plan and this Agreement in their entirety and to obtain the advice of
counsel prior to executing this Agreement. You agree to accept as binding,
conclusive and final all decisions or interpretations of the Committee upon any
questions relating to the Option, the Plan, or this Agreement.

      AGREED AND ACCEPTED:
 
      Signature of Holder
 
      Printed Name of Holder
 
   
Date:
   
 
   

8